Citation Nr: 0734159	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  02-05 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 50 percent disabling. 

2.  Entitlement to an effective date earlier than March 1, 
2002, for service connection for fibromyalgia.

3.  Entitlement to an effective date earlier than March 1, 
2002, for a total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disavbilities.


REPRESENTATION

Appellant represented by:	G. Keenum, Attorney





WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1983 and from September 1990 to November 1991.  He 
served in the Persian Gulf Theater of operations from 
November 1, 1990, to April 21, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied an increased rating for PTSD.  This 
appeal also comes from a November 2003 rating decision that 
granted service connection for fibromyalgia and chronic 
fatigue and granted a TDIU, each effective from March 1, 
2002.  

In March 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.

An earlier effective date for a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Throughout the appeal period, PTSD has been manifested by 
marginal judgment, grossly inappropriate behavior, and total 
occupational impairment. 

2.  The veteran is a Persian Gulf War veteran who has 
suffered from chronic symptoms of muscle and joint pains, 
among others, since returning from the Persian Gulf War.  

3.  The veteran separated from active service in November 
1991, but filed his first claim for service connection for 
muscle and joint pains on May 10, 1995.  

4.  The veteran submitted a timely notice of disagreement to 
a February 1998 rating decision that denied service 
connection for joint pain, muscle pain, and fatigue.     

5.  Because the RO failed to issue a statement of the case, 
the February 1998 rating decision did not become final and 
the May 10, 1995, service connection claim remained pending 
until service connection for fibromyalgia with chronic 
fatigue was granted in 2003.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an earlier effective date of May 10, 
1995, for service connection for fibromyalgia are met.  
38 U.S.C.A. § 1117 (West 1994); §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 3.157, 3.400 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in July 2003, November 2004, and in May and August 
2006, which informed the veteran of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

VA also provided the additional notices recommended by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473, in March and August 
2006.  Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

Disability Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2007).  The rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The veteran's PTSD has been rated 50 percent disabling under 
Diagnostic Code 9411 for the entire appeal period.  Under the 
rating criteria for PTSD, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the Board's analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

Because this is a claim for an increased rating, the first 
issue to address is the appeal period itself.  The RO granted 
service connection for PTSD in a June 29, 1998-issued, rating 
decision.  The RO assigned an initial 50 percent rating 
effective from May 10, 1995, the date of receipt of the 
original application for service connection.  The veteran's 
prior appeal for service connection for PTSD was thereby 
terminated by that rating decision, as service connection was 
granted.  The claims folder contains no indication that the 
veteran disagreed with the 50 percent rating assigned.  Thus, 
the June 29, 1998, rating decision became final on June 29, 
1999.  

Review of the medical evidence shows that in August 1999, the 
veteran underwent a VA PTSD compensation examination.  The 
report contains a Global Assessment of Functioning (GAF) 
score of 50 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter referred to as DSM-IV(r)), GAF scores of 
41 through 50 or lower are indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  See 
38 C.F.R. § 4.125 (2007)].  During the examination, the 
veteran listed recent jobs and noted that he worked part time 
only.  His insight and judgment were fair.  The diagnosis was 
PTSD with depressive symptoms.  

Significantly, the report reflects that the veteran was 
incompetent to handle his funds and that he was significantly 
impaired, both socially and occupationally, due to PTSD.  The 
veteran did not know the year, but correctly named the 
president of the United States.  The veteran also displayed 
outbursts of anger, irritability, decreased concentration, 
and hypervigilance.  His hygiene was fair.  Immediately 
thereafter, VA hospitalized the veteran for PTSD treatment.

The veteran underwent VA hospitalization during August and 
September 1999, where he was medicated for PTSD.  He declared 
during hospitalization that his hobby was shooting dogs and 
that he always kept a gun nearby.  He last worked on August 
19, 1999.  GAF scores were 50 at admission and 60 at the time 
of discharge [according to DSM-IV, a GAF score of 51 to 60 is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occassional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  38 C.F.R. 
§ 4.125 (2007).

According to a February 2000 VA PTSD examination report, the 
veteran was working at Wonder Bread loading bread onto racks.  
He presented with disheveled and dirty clothes and strong 
body odor.  He displayed agitation and hysteria during the 
examination, but was not a danger to himself or others.  A 
GAF score of 55 was assigned and he was found competent to 
handle funds.  

VA again hospitalized the veteran for PTSD from August to 
September 2000.  Although his GAF score had been 35, he was 
discharged with a GAF score of 41 [according to DSM-IV, a 
score of 31 to 40 is indicative of impairment in reality 
testing or major impairment in work, judgment, thinking, or 
mood, i.e., is unable to work.  38 C.F.R. § 4.125 (2007)].  
He relayed some suicidal ideation during hospitalization.  A 
new symptom not reported prior was an olfactory hallucination 
and related delusion.  The examiner felt that this was a 
psychotic symptom and felt that PTSD was still severe at the 
time of discharge. 

The veteran underwent a VA PTSD compensation examination in 
December 2000, where a GAF score of 50 was assigned.  The 
report notes that the veteran had taken 5 months off from 
work during the recent 12 months, because of PTSD.  He 
reported paranoid delusions.  His mood was angry, irritable, 
and hopeless.  The Axis I diagnoses were major depressive 
disorder with psychotic features; PTSD, chronic; and, 
malingering.  

In March 2001, the veteran reported that he left work because 
of PTSD.  In April 2001, he reported PTSD symptoms.  In 
November 2001, a GAF score of 45 was assigned.  

VA again hospitalized the veteran for PTSD in December 2001.  
The admission GAF score was 45 and the discharge GAF score 
was 60.  Paranoid delusions, psychotic features, and 
suicidal/homicidal ideation were reported and the veteran did 
not know the current date during an evaluation.   

An April 2002 Vet Center report contains a GAF score of 45.  
The veteran reported that his ability to work had 
deteriorated recently.  A May 2002 VA report contains a GAF 
score of 40.  The examiner felt that depression was a symptom 
of the severe PTSD, which rendered the veteran unable to 
work, as evidenced by great difficulty maintaining even part 
time employment over the recent three years.  

A June 2002 VA PTSD examination report contains a GAF score 
of 55-65.  The veteran reportedly last worked in December 
2001.  The examiner felt that the veteran had been over-
reporting his symptoms.  

A June 2002 Vet Center report reflects that the veteran was 
no longer able to function in a work environment due to PTSD.  
In August 2002, a GAF score of 40 was assigned.  

An October 2002 VA PTSD compensation examination report 
reflects no more than mild to moderate PTSD symptoms.  A GAF 
score of 55-64 was assigned.  

VA hospitalized the veteran for PTSD during March and April 
2003.  He was suicidal and his mood needed stabilization.  
Upon discharge, his GAF score was 40.  

A May 2003 VA PTSD compensation examination report contains a 
GAF score of 45.  Unemployability was predicted to continue 
for the foreseeable future.  Another May 2003 report contains 
a GAF score of 55; however, in July 2003, a GAF score of 35 
to 40 was assigned.   

In May 2004, the veteran attended a VA anger management group 
session.  In June 2004, a GAF score of 45 was assigned.  In 
July 2004, a GAF score of 55 was assigned.  

The veteran's GAF scores were 45 in March, July, and October 
2005.  

In May 2006, a GAF score of 40 was assigned.  
Suicidal/homicidal ideation was noted.  In June 2006, GAF 
scores of 45 and 50 were offered.  

The veteran underwent a VA PTSD compensation examination in 
July 2006.  The Axis I diagnosis was PTSD with depressive 
features and the GAF score was 45-50.  The examiner felt that 
the veteran remained unemployable.

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge that he had not worked for years and that 
a GAF score of 30 was assigned in 1996.  

As shown above, during the lengthy appeal period, the GAF 
scores have varied from as low as 35 to as high as 65.  
Generally, the higher GAF scores occurred after adjustments 
in psychotropic medications and after psychiatric 
hospitalizations; however, each higher score declined within 
a short while.  GAF scores of 50 and lower are significant in 
that they generally reflect total occupational impairment.  
While the veteran worked part time occasionally, he did not 
maintain substantially gainful employment during the appeal 
period.  Health professionals have agreed that total 
occupational impairment was shown during the appeal period.  

Thus, the veteran's PTSD has been manifested throughout the 
appeal period by marginal judgment, grossly inappropriate 
behavior, and total occupational impairment, necessitating 
periodic hospitalization.  Resolving any remaining doubt in 
favor of the veteran, the Board finds that total social 
impairment is also shown.  

Comparing the symptoms attributed to PTSD with the criteria 
of the rating schedule, the Board finds that the criteria for 
a 100 percent disability rating under Diagnostic Code 9411 
are more nearly approximated.  This conclusion is reached on 
the basis of total occupational and social impairment, as 
opposed to merely a showing of some impairment, which is the 
stated threshold requirement for a 70 percent rating.  

As a 100 percent schedular rating has been assigned herein, 
the Board need not address the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b).  



Earlier Effective Date

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a). 

The veteran separated from active service in November 1991.  
He filed his first claim for service connection for "muscle 
and joint pain" in May 1995.  An RO date stamp reflects that 
VA received this claim on May 10, 1995.  A June 1995 VA 
examiner diagnosed headaches, joint pain, fatigue, and 
spitting up blood, among others.  A July 1995 VA Gulf War 
Registry examination summary contains a list of problems that 
includes "arthralgias" but offers no diagnosis.  

In a February 1996 rating decision, the RO denied service 
connection for this disability.  Although the veteran did not 
appeal the decision, he did submit additional evidence within 
the appeal period that triggered another rating decision.  In 
pertinent part of an August 1997 rating decision, the RO 
denied service connection for "joint pain, muscle pain, 
fatiguing and bleeding gums as due to undiagnosed illness."  
Again, although the veteran did not appeal the decision, he 
submitted additional evidence within the appeal period.  

In February 1998, the RO issued yet another rating decision 
denying service connection for joint pain, muscle pain, and 
fatigue, inter alia.  The basis for the denial was that these 
conditions were not shown in the veteran's service medical 
records.  The veteran immediately submitted a notice of 
disagreement, which begins with, "I am in total disagreement 
with your rating decision ..."  The document was signed by the 
veteran and was timely received at the RO on February 27, 
1998.  The timely notice of disagreement is significant to 
this appeal because the RO failed to issue a statement of the 
case (SOC), in violation of 38 C.F.R. § 19.26 (SOC must be 
issued unless the matter is resolved by granting the benefits 
sought on appeal or the NOD is withdrawn).  Because the RO 
failed to issue an SOC, the February 1998 rating decision did 
not become final, which means that the veteran's May 1995 
service connection claim remained pending until service 
connection was granted in November 2003.

In June 1999, the veteran again requested service connection 
for undiagnosed illnesses and for "Gulf War Syndrome."  He 
alleged chronic fatigue, joint pain, headaches, and joint 
stiffness, among other symptoms that had arisen since he 
return from Desert Storm in 1991.  

In September 1999, a VA examiner provided an assessment of 
"arthralgias-no defined rheumatic syndrome."  In May 2003, 
a VA physician (chief of rheumatology at a VA medical center) 
offered a diagnosis of fibromyalgia syndrome; however, in the 
lengthy report, the physician stated, "This examiner would 
concur with his rheumatology examiners that his PTSD is a 
major factor in his fibromyalgia and chronic fatigue."  
Thus, it appears that chronic fatigue syndrome and 
fibromyalgia symptoms were attributable to PTSD, which would 
argue for secondary service connection for these symptoms, 
rather than presumptive service connection.  Whatever the 
correct etiology may be, however, the basis for an earlier 
effective date for service connection does not change, as 
discussed below.  

In November 2003, the RO granted service connection for 
fibromyalgia with chronic fatigue and assigned a 40 percent 
rating effective from March 1, 2002.  The RO based the 
effective date on the date that 38 C.F.R. § 3.317 was revised 
to recognize fibromyalgia as an undiagnosed illness subject 
to presumptive service connection.  In other words, the RO 
concluded that entitlement to presumptive service connection 
for fibromyalgia as an undiagnosed illness did not exist 
prior to March 1, 2002.

While it is true that 38 C.F.R. § 3.317 was revised, 
effective March 1, 2002, to clarify that presumptive service 
connection is available for "medically unexplained chronic 
multi-system illnesses manifested by a cluster of signs or 
symptoms," such as fibromyalgia, the next question is 
whether entitlement to presumptive service connection for the 
claimed symptoms, later diagnosed as fibromyalgia, existed 
prior to March 1, 2002.  

Entitlement to service connection for undiagnosed illness was 
created by Congress by PL 103-446 on November 2, 1994.  See 
38 U.S.C.A. § 1117 (West 1994).  The new statute authorizes 
VA to pay compensation to any Persian Gulf veteran suffering 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifested 
during active service in Southwest Asia or to a degree of 10 
percent or more within a presumptive period to be prescribed 
by the Secretary of VA.  The Secretary of VA has prescribed 
the presumptive period to mean no later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1) (2007).  

Prior to the issuance of the revised 38 C.F.R. § 3.317 that 
specifically lists fibromyalgia and chronic fatigue syndrome 
as subject to presumptive service connection, where service 
connection for undiagnosed illness manifested by chronic 
fatigue syndrome, fibromyalgia, and other symptoms was before 
the Board, the Board simply granted service connection for 
the chronic symptoms, rather than for the syndrome, when not 
otherwise attributed to a known diagnosis.  

The additional regulatory language added to 38 C.F.R. § 3.317 
on March 1, 2002, does not delimit the effective date for a 
grant of presumptive service connection for fibromyalgia.  
Therefore, entitlement to service connection for undiagnosed 
illness manifested by symptoms of fibromyalgia clearly 
existed prior to March 1, 2002, and, in fact, existed on the 
date of the filing of the claim, May 10, 1995.  In this 
regard, the veteran testified at the aforementioned hearing 
on appeal that he has been suffering from the same 
symptomatology for which service connection was granted in 
2003 since his return from the Persian Gulf Theater of 
operations.   

Because the veteran filed his claim more than one year after 
discharge from active service and because entitlement to 
service connection for undiagnosed illness existed then, the 
earliest effective date for grant of presumptive service 
connection for an undiagnosed illness manifested to a degree 
of 10 percent after service in the Persian Gulf War in this 
case is the date that he filed his service connection claim, 
that is, May 10, 1995.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.   


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the laws and regulations concerning the payment of 
monetary benefits.

An earlier effective date of May 10, 1995, for service 
connection for fibromyalgia with chronic fatigue is granted.  


REMAND

Because service connection for fibromyalgia with chronic 
fatigue has been granted for an earlier time period, and 
because fibromyalgia is intertwined with entitlement to TDIU, 
the issue of an earlier effective date for TDIU must be 
remanded for readjudication prior to Board consideration.  
Moreover, because a 100 percent schedular rating for PTSD has 
been granted by this decision, the time period in which a 
TDIU rating remains available is also significantly changed.  

Further, the AOJ has not had an opportunity to consider these 
new bases for an earlier effective date for TDIU, the Board 
must remand the case for this consideration prior to 
adjudication.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims files 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  VA must send the 
veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish an earlier effective date for 
TDIU and requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AOJ should readjudicate the claim 
for an earlier effective date for grant 
of TDIU.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


